Case 19-01649-TOM13   Doc 4    Filed 04/19/19 Entered 04/19/19 09:09:32   Desc Main
                              Document      Page 1 of 5
Case 19-01649-TOM13   Doc 4    Filed 04/19/19 Entered 04/19/19 09:09:32   Desc Main
                              Document      Page 2 of 5
Case 19-01649-TOM13   Doc 4    Filed 04/19/19 Entered 04/19/19 09:09:32   Desc Main
                              Document      Page 3 of 5
Case 19-01649-TOM13   Doc 4    Filed 04/19/19 Entered 04/19/19 09:09:32   Desc Main
                              Document      Page 4 of 5
Case 19-01649-TOM13   Doc 4    Filed 04/19/19 Entered 04/19/19 09:09:32   Desc Main
                              Document      Page 5 of 5
